COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-08-167-CV
 
 
IN RE NATURAL GAS ASSOCIATED                                           RELATOR

SERVICES, L.L.C.
 
                                              ------------
 
                                    ORIGINAL
PROCEEDING
 
                                              ------------
 
                   MEMORANDUM OPINION[1]
ON REHEARING
 
                                              ------------
We have considered the parties= AJoint
Motion to Dismiss Relator=s Motion for En Ban[c] Rehearing
of Petition for Writ of Mandamus and Petition for Writ of Mandamus.@  The motion is GRANTED.  We dismiss relator=s motion
for en banc rehearing of petition for writ of mandamus.




Furthermore, we withdraw our May 8, 2008 opinion,
which denied relator=s petition for writ of mandamus,
and replace it with the following. 
Relator=s petition for writ of mandamus
is dismissed with prejudice.  See
Tex. R. App. P. 42.1(c).
Relator shall pay all costs of this original
proceeding, for which let execution issue.
 
PER CURIAM
PANEL:  MCCOY, GARDNER, and
WALKER, JJ.
DELIVERED: June 4, 2009




[1]See Tex. R. App. P. 47.4.